DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/758,577, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the provisional application does not provide support for the relative power spectral density in claim 1, 5-12, 14, 26, 27 and 28. The priority date for these claims is the filing date of the PCT, 11/11/2019. The examiner notes that the spectral density is an alternative in claim 1. The alternative directed to weighting a reactance and a resistance is supported by provisional application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-12, 14, 26-28, 31-42 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an input for receiving sensor data to measure at least one airflow parameter of the user’s airflow and optionally one Polysomnography data to measure at least one PSG parameter” renders the claim unclear. The limitation “input for receiving” is unclear since it is unclear how an input is receiving. The examiner recommends rewriting the claim to read—wherein the controller is configured to receive sensor data from a sensor of at least one airflow parameter of the user’s airflow. This also requires changing “a processor that is electrically coupled to the input” to --a processor electrically coupled to the sensor--.
The limitation “and optionally one Polysomnography data” is unclear in the first alternative of the claim which includes “when measuring PSG data.”
The limitation “the processor being configured to perform the measurements” renders the claim unclear since “the measurements” are not defined. Is the processor directing the sensor to measure the airflow parameter? Is the processor actually the sensor measuring the airflow parameters? 
The limitation “a processor that is electrically coupled to the input” renders the claim unclear.
“the comparison” in line 22 lacks antecedent basis and should read –a comparison—
“the respiratory failure in line 23 lacks antecedent basis and should read -a respiratory failure—

Regarding claim 2, the limitation “and the at lest one PSG sensor comprises at least one PSG sensor comprises at least one of EEG, EOG, EMG, respiratory CO2, O2 and/or some other gas in the user’s expired breath” renders the claim indefinite. It is unclear how the sensor can be a gas such as CO2 or O2. The examiner suggests rewriting the claim to indicate a CO2 sensor, an O2 sensor, or other sensor to measure an expired gas.
Claims 4-11 are rejected based on their dependence to claim 1. 

Regarding claim 12, the limitation “an input for receiving sensor data to measure at least one airflow parameter of the user’s airflow and optionally one Polysomnography data to measure at least one PSG parameter” renders the claim unclear. The limitation “input for receiving” renders the claim unclear since it is unclear how an input is receiving. The examiner recommends rewriting the claim to read—wherein the controller is configured to receive sensor data from a sensor of at least one airflow parameter of the user’s airflow. This also requires changing “a processor that is electrically coupled to the input” to --a processor electrically coupled to the sensor—
The limitations “the processor being configured to control performance of the measurements” renders the claim unclear. First “the measurements” lacks antecedent basis. Secondly, it is unclear how the processor controls performance of the measurements. Does Applicant mean to claim the processor determines when the sensor data is measured? Or does Applicant mean the processor analyzes or processes the control signal to generate a control signal?
“the comparison” in line 18 lacks antecedent basis. 
“the respiratory failure” lack antecedent basis.

Regarding claim 26, the limitation “wherein an actuator is used to generate an airway pressure” renders the claim indefinite. A controller does not generate an airway pressure. The examiner has interpreted the claim as –a controller configured to actuate a pressure generator to generate an airway pressure perturbation—

Regarding claims 28 and 44, the limitation, “at about 79 Hz the airway pressure” is unclear. The examiner is unsure whether the claims should read  --at about 79 Hz and the airway pressure— or –at about 79 Hz or the airway pressure--. For examination purposes it is assumed that it should read –and--.
Claims 14 and 27 are rejected based on their dependence to claim 12. 

Regarding claim 31, the limitation “an input for receiving sensor data to measure at least one airflow parameter of the user’s airflow and optionally one Polysomnography data to measure at least one PSG parameter” renders the claim unclear. The limitation “input for receiving” is unclear since it is unclear how an input is receiving. The examiner recommends rewriting the claim to read—wherein the controller is configured to receive sensor data from a sensor of at least one airflow parameter of the user’s airflow. This also requires changing “a processor that is electrically coupled to the input” to --a processor electrically coupled to the sensor—
“the comparison” lacks antecedent basis in line 17 of the claim. 

Regarding claim 33, the claim states the baseline weighted status value is determined “during from” measurements. It is unclear which word is meant.

Regarding claim 40, , the limitation “wherein the controller comprises an actuator-- renders the claim indefinite. A controller does not have an actuator which generates airway pressure. The examiner has interpreted the claim as –a controller configured to actuate a pressure generator which is electrically coupled and controlled by the processor--
Claims 32, 34-39, 41 and 42 are rejected based on their dependence to a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayyali et al (US Pat. No. 7,942,824 as cited on Applicant’s IDS)
Regarding claim 1, Kayyali teaches a controller for controlling the operation of a breathing assistance device that provides breathing assistance to a user (Fig. 8, Col. 48: lines 15-46 sleep disorder treatment system, diagnostic device 441, Col. 48: lines 29-30), wherein the controller comprises:
an input for receiving sensor data to measure at least one airflow parameter of the user’s airflow (Fig. 8: Sensor 420, 424, 418, 426, Col. 48: lines 15-25) and optionally one Polysomnography data to measure at least one PSG parameter (Col. 11: lines 507); and
a processor that is electronically coupled to the input to receive the sensor data and optionally the PSG data (Col. 48, lines 23-26, microprocessor 438) the processor being configured to perform the measurements and to generate a control signal for the breathing assistance device for a current monitoring time period  (Col. 48: lines 23-30, the microprocessor processes the data or signals) by:
generating a respiratory index value that is determined during the current monitoring time period to predict the respiratory failure for the user (Col. 22: lines 12-21) by:
determining, when measuring the PSG data, a current weighted respiratory status value based on weighting a reactance and resistance for the user’s respiratory system determined from the measured airflow parameters for the current monitoring time period to generate a first index value; generating a second index value that is determined from at least one PSG signal for the current monitoring time period; and generating the respiratory index value from the first and second index values or
determining the respiratory index value based on a relative power spectral density between a current time period and a baseline period for a physiological respiratory signal (Col. 22 Lines 12-21, Col. 23: lines 17-42, a shift in the frequency spectrum of a physiological signal predicts a respiratory failure, detection of a shift in the power spectrum involves comparison of a current period and baseline period); 
updating the control signal when the comparison of the respiratory index value to a threshold value indicates that the respiratory failure is detected or is predicted to occur (Col. 22: lines 12-21, Col. 23: lines 17-42) and otherwise maintaining the control signal at a previous setting (Col. 48: lines 26-33); and
sending the control signal to the breathing assistance device to adjust the operation of the breathing assistance device during use. (Col. 48: lines 26-33, Col. 22:lines 12-21, transmits signal to an actuator which controls the flow of air to a subject)

Regarding claim 2, Kayyali teaches the controller of claim 1, and further teaches wherein the processor is electronically coupled to at least one polysomnography (PSG) sensor that measures the at least one PSG signal from the user and the at least one PSG sensor comprises at least one of EEG, EOG, EMG, respiratory CO2, O2 and/or some other gas in the user’s expired breath measured from the user. (Col. 11: lines 5-15)

Regarding claim 4, Kayyali teaches the controller of claim 1, wherein the physiological respiratory signal is one of: a flow rate of the air provided to the user, a pressure of the air provided to the user, a tidal volume of the air inspired by the user, and a resistance of the user’s respiratory system. (Col. 11: lines 1-5, sensor include airflow, pressure transducers, the signals from sensors are used to do the analysis Col. 23: lines 17-42)

Regarding claim 11, Kayyali teaches the controller of claim 1, and further teaches wherein the current time period ranges up to about 120 seconds and more preferable up to about 60 seconds, and the baseline period ranges from about 120 to 300 seconds before a respiratory failure event. (Col. 23: lines 30-35, uses time periods of 0.1 to 5 seconds.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al (20150320338), hereinafter Kane in view of Kayyali.
Regarding claim 12, Kane teaches a controller for controlling the operation of a breathing assistance device that provides breathing assistance to a user (Fig. 1 system 100, including a control module 111, paragraph 36, parameter determination module  determines one or more parameters), wherein the controller comprises: 
an input for receiving sensor data to measure at least one airflow parameter of the user’s airflow (Paragraph 24 one or more sensors, paragraph 36); and
a processor that is electronically coupled to the input to receive the sensor data (paragraph 31, paragraph 32), the processor being configured to control performance of the measurements (paragraph 36, parameter module which is part of the processor determines breathing parameters)and to generate a control signal for the breathing assistance device for a current monitoring time period (paragraphs 36-37) by:
generating a respiratory index value that is determined during the current monitoring time period to predict the respiratory failure for the user by:
performing a forced oscillation technique (FOT) on the user to determine at least one of reactance, resistance and an impedance of the user’s respiratory system (paragraph 41); and


generate a respiratory index value (paragraph 67 detection module monitors and quantifies a characteristic of a lung based on the monitoring parameter) based on a difference in measurement between a baseline period and a current period of the physiological respiratory signal (paragraph 68, change in impedance between a first measurement taken before sleep and/or a resting period and a second measurement taken after the sleep or resting periods) including at least the reactance, resistance and impedance of the user’s respiratory system (Paragraph 67 may be based on lung impedance or resistance);
Kane does not teach generating a respiratory index value based on a relative spectral density, updating the control signal or sending the control signal to the breathing assistance device to adjust operation.
Kayyali teaches a respiratory device (Fig. 8) which generates the respiratory index value based on a relative power spectral density between a current time period and a baseline period for a physiological respiratory signal (Col. 22 Lines 12-21, Col. 23: lines 17-42, a shift in the frequency spectrum of a physiological signal predicts a respiratory failure, detection of a shift in the power spectrum involves comparison of a current period and baseline period); 
updating the control signal when the comparison of the respiratory index value to a threshold value indicates that the respiratory failure is detected or is predicted to occur (Col. 22: lines 12-21, Col. 23: lines 17-42) and otherwise maintaining the control signal at a previous setting (Col. 48: lines 26-33); and
sending the control signal to the breathing assistance device to adjust the operation of the breathing assistance device during use. (Col. 48: lines 26-33, Col. 22:lines 12-21, transmits signal to an actuator which controls the flow of air to a subject)
It would have been obvious to a person of ordinary skill in the art to have substituted the method of determining the onset of a respiratory failure of Kane with the method of Kayyali since both methods provide the predictable result of indicating a respiratory failure event.
It would have been obvious to a person of ordinary skill in the art to have provided Kane with the steps of updating the control signal and sending the control signal to the breathing assistance device in order to provide the user a treatment at a certain level. (Col. 22: lines 13-30)

Regarding claim 14, Kane in view of Kayyali teaches  the controller of claim 1, and Kane further teaches wherein the breathing assistance device is any type of invasive or noninvasive ventilation (NIV) device comprising an anesthesia machine, an oxygenator of COPD, an ICU ventilation, a home ventilator, a mechanical ventilation, a continuous positive airway pressure (CPAP) device, a BiPAP device, an APAP device and a PAP device. (Paragraph 18)

Regarding claim 26, Kane in view of Kayyali teaches the controller of claim 12 and Kane further teaches wherein an actuator is used to generate an airway pressure perturbation that is superimposed on the airflow that is provided to the user and the airway pressure perturbation is generated to have at least one frequency. (paragraph 74, perturbation module, control module 111 is configure such that levels of one or more gas parameters include the perturbations. The perturbation parameters include frequency and amplitude, paragraph 76)

Regarding claim 27, Kane in view of Kayyali  teaches the controller of claim 26, wherein the at least one frequency is in the range of 0.001 Hz to 100THz. (paragraph 76, from 2Hz to 15Hz)


Allowable Subject Matter
Claims 5-10, 28 and 32-42 and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 31, the prior art of record does not disclose or render obvious a controller as claimed including generating a respiratory index value determined during the current monitoring time period by determining a current weighted respiratory status value based on weighting a reactance and a resistance for the user’s respiratory system determined from the measured airflow parameters for the current monitoring time period; and generating the respiratory index value based on a deviation of the current weighted respiratory status vale from a baseline weighted respiratory status value and updating the control signal and sending the control signal to adjust the operation of the breathing assistance device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785